 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineers Union, Local 1212, International Brotherhood of ElectricalWorkers, AFL-CIO.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 1 shall notify the Regional Director for theSecond Region in writing, whether or not it will refrain from forcingor requiring CBS, by means proscribed by Section 8(b) (4) (D) ofthe Act, to assign the disputed work to its members rather than toother employees of CBS, who are members of Local 1212.Chicago North Side NewspapersandChicago Newspaper Guild,Local71 AFL-CIO, Petitioner.Case No. 13-RC-6449. July 28,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearingwas held before Jewel G. Maher, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its power herein to a three-member panel [Chair-man Leedom and Members Bean and Jenkins].Upon the entire record in this case the Board finds :1.Chicago North Side Newspapers appears to be the trade nameforLincoln-Belmont Publishing Co., Inc., Myers Publishing Co.,W. L. Johnson Publishing Co., and Neighborhood Press. Leo Lerneris the sole stockholder in the Lincoln-BelmontPublishing Co., Inc.,which in turn owns the controlling interest in Myers Publishing Co.W. L. JohnsonPublishingCo. isa divisionof Myers Publishing Co.,and NeighborhoodPress is a wholly ownedsubsidiary of Myers Pub-lishing Co.Leo Lerner is president of Lincoln-Belmont Publishing Co. andMyers Publishing Co., his brother,Edward Lerner, and his wife,Deanna Lerner,are vice president and secretary,respectively, of thetwo corporations.Leo Lerner is editor and publisher and has generalsupervision of all newspapers published by all the companies in-volved;Edward Lerner is his associate and assistant in supervisingthe operations of the various companies;Edmund Rover is comp-troller, and one Brookstone is auditor of all the companies.The parties stipulated that Lincoln-Belmont Publishing Co., Inc.,-contracts with Myers Publishing Co. to print newspapers publishedby Lincoln-Belmont, that Myers also prints newspapers published byMyers and W. L. Johnson.Leo Lerner testified that Myers, througha contractualarrangement,uses presses for itsprinting which are124 NLRB No. 24. CHICAGO NORTH SIDE NEWSPAPERS . .255owned by Neighborhood Press.'Under all the circumstances we, findthat Chicago North Side Newspapers constitutes a single employer forjurisdictional purposes'The parties stipulated that the annual gross volume of business ofLincoln-Belmont is in excess of $500,000.Myers and W. L. Johnsondo a gross volume of business annually in excess of $1,000,000.News-papers published and/or printed by the three companies involved inthis proceeding carry advertisements of nationally advertised prod-ucts, approximately 1 percent of which are purchased by national ad-vertising agencies.The Board has determined that it will assert jurisdictionin all casesinvolving newspaper companies which hold membership in or sub-scribe to interstate news services, or publish nationally syndicated fea-tures,. or advertises nationally sold products, if the gross volume ofbusiness of the particular enterprise involved amounts to $200,000 ormore per annum. Therefore, we find that the Employer, ChicagoNorth Side Newspapers, is engaged in commerce within the meaningof the Act and shall assert jurisdiction in this case.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a single unit of all regular and part-timeemployees of Lincoln-Belmont Publishing Co., Inc., W. L. JohnsonPublishing Co., and Myers Publishing Co., at its Chicago and Skokie,Illinois, plants who work in the advertising, accounting, circulation,and miscellaneous departments, excluding editorial employees and all.other employees covered by current collective-bargaining agreements,all inside and outside subscription solicitors and collectors, guards,professional employees, and supervisors as defined in the Act.TheEmployer agrees to the composition, but contends that such employeesat each plant should constitute a separate unit.In addition to the facts discussed above concerning the close inter-relationship of the several segments of Chicago North Side News-papers, the record reflects that the various plants requested are locatedgeographically in close proximity to one another; there is a combinedadvertising rate which customers may use to advertise their productsin all the newspapers; wages, hours, and fringe benefits are uniform1Neighborhood Press,Inc.'s employees are not involved in the proceedings herein.2 Standard Furniture Company,118 NLRB 35.3Belleville Employing Printers,122 NLRB 350. Moreover, it is obvious from the factsalluded to above that both of the corporate entities herein,Lincoln-Belmont PublishingCo., Inc., and Myers Publishing Co. (W. L. Johnson Publishing Co.) ai-e engaged incommerce within the meaning of the Act and that jurisdiction might be asserted overthem individually. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroughout the system; billing andfinancingis handled for all of thedivisions involved by the same employees on a proportional salarybasis;other conditions of employment are uniform; general controlof labor negotiationsand policy is vested in the Lerner brothers; andEdward Lerner and Rover negotiate on behalf of the Employer withthe Petitioner, which has a contract coveringa singleunit.of editorialemployees of Lincoln-Belmont, Myers, and Johnson.Accordingly,we find that a single unit of the employees of Lincoln-Belmont Pub-lishing Co., W. L. Johnson Publishing Co., and the Myers PublishingCo. at its Chicago and Skokie, Illinois, plants is appropriate.'The Petitioner would add the employees sought herein to the ex-isting unit of editorial employees which it now represents.The Boardhas consistently stated that the optimum bargaining unit in the news-paper industry in one comprising employees in all nonmechanicaldepartments.'Accordingly, we find that the following employees in the followingvoting group may, together with the editorial employees constitute aunit appropriate for the purposes of collective bargaining within themeaningof Section 9(c) (1) of the Act. Therefore we shall direct anelection ina voting group of all regular 6 and part-time employees ofLincoln-Belmont Publishing Co., Inc., at its Chicago, Illinois, plant,W. L. Johnson Co. at its Chicago plant, and Myers Publishing Co.at its Chicago and Skokie, Illinois, plants who work in the advertising,accounting, circulation, and miscellaneous departments excluding edi-torial employees and all other employees covered by current collective-bargaining agreements, all inside and outside subscription solicitorsand collectors, guards, professional employees, and supervisors as de-fined in the Act.'If a majority of the employees voting cast ballots for the Peti-tioner they will be taken to have indicated their desire to be part ofa singleunit together with the editorial department employees, andthe Petitioner may bargain for them as part of such unit.TheRegionalDirector conducting the election directed herein is instructedto issue acertification of results of election to such effect.[Text of Direction of Election omitted from publication.]4 SeeCrenshaw's Inc.,115 NLRB 1374, 1378.5TheChicago Daily News,Inc.,98 NLRB1235 ;The Niagara FallsGazettePublishingCompany,111NLRB 264.EWe include Ella Clark In the unit as the record does not support the Employer'scontention that she is either a supervisor or a confidential employee.7 The parties stipulatedthatthe following employees are supervisors as defined inthe Act; RaymondArado, JamesC. Bailey, Eugene Calabrese,Hazel Conway,James F.De Meulenaere,Raymond W.Doyle,Joseph Ferstl,Ervin Feichtmeir,Henry Good, Bar-bara Hazen,Raymond Henagow,Mary Hehir,Mary R.Losch,Edward Lerner, Leo A.Lerner, EthelMoody,Joseph Peppier,Ilma Roubik,Walter Stone, Helene Stenbuck,John E. Bruner,Rose Duskin, VerneKopke, Michael S.Lerner,and Edmund F. Rover.